HonorableJ. 0. Loftin,President
Texas Collegeof Arty and Industries
KingtillS, Texas

Dear Mr. Loftior                  Opinionl?o.O-1422
                                  Be: lryr.aperson simultanek5usly
                                      serve on the board of trustee8
                                 Of &IIIndependentSchooldistrictand
                                 (1) on the board of direotorsof the
                                 Texas Colleg0of Art8 & Industries,or
                                 (2) as Wltod StitarPOSkWStOr?

      aleare pleasedto answerthe followingquestionswhich you sub-
mitted to us by your letter of September8, 1939:

"1. Can an Individuallegally88rVO on the board of dlreotorsofthe
Texas Collsgsof Arts and Induetrioaand at the 881118
                                                  time serve as a
member of I board of trusteesof an indSponde& schooldistrict?


"2. Can an individualserv8 as a member of the board of trusteesof
trusteesof an independentschooldlstrlote.ndalso a8 UnitedStafes
Postmastorl"

      Both questionslnvolvothe applicationof Article 16, Se&Ion 40,
oftho Constitutionof Texas,which reads in put as follows:

"No person shall hold or SXSroiOe,at:the 8wr.S
                                             time, more than ono oivil
offiae of SBlo1unl0nt.. . ."

      34 Texas Jurisprudenoo
                           at page 549, r8fSrrirrg
                                                 to the abow consti-
tutionalprotirlon,,saymt
"ThO COnStltLItiOnRppliSSOnly t0 OfflkO Of ~lmnenf.  'J$ro~~SZ,t'
                                                                ,i,kIS
a paouniraryprofit,gain or advantage;hence, the same parsonmay hold
two civil officeswhuo no pay, oomponsationor peknlary gain attaohS8
to ono of Iham, protidedtheyaro not lncompatiblo.w

      For furtherdiscussionof this qusstion,800 opinionsofthis
departmentnumberedO-490, O-982, and C-1263.

       Since you dld not speoifyin your letterunder what Aot the indc
pendentschooldistrictwa8 omated, wo shall assme that it-as oroated
under authorityof Chapter13, Title 49 of the RevisedCivil Statutss
Hon. J. 0. Loftin,page 2 (O-1422)



of Texas, 1925. Article 2775 thereofprovldosin part a8 follows:

"In each independentdistrictthat Shall hereafterbe organized,the
county judge of the oountyin which sald independentdistrictis sit-
uated shall order an olsctfon,for'seven
                                      trustees.who shall c&stitute
the sohoolboard of such diStru&, and all of v&m shall servewithout
oampensation."(&dorsoorlngours.)

       It is, theroforo,apparent.that a member of the board of trustees
of an independentsohooldistrict,oreatedunder the general1~8, does
not hold an offioo of 8molum8ntnithin the meaning of Artiole16, Section
40, of the Texas Constitution.

       We know of no reason why the duties of a member of the boald of
trusts88of 8.nindependent8ohoo1 districtshould b8 in any manner con-
flicting or incompatlolwiththe duties eitherof (1) a member of the
Board of Directorsof tho Texas Collegeof Arts and Industries,or (2)
a United StatesPostznaster.

      ArticleXVI, So&Ion S3, of the Constitutionof Texas, provldos
In part,

'%a aooountingoffiaoroof We Strto ahall nelthordreu nor pay a warrant
upon the Treasuryin favor of my person,for salary or oompensation   a8
agent, oftioor,or appoilrtoe,who holds at the same time any othor office
or positionof honor,trust or profit,under this State or the United
States,exoopta8 prosorikadin this Constitution."

       There oau be no doubt but that sll three of the offloeshero under
ooneldsration am positionsof honor, trust or profitdthin the meaning
of the abow quotid oOnstikItlon~~  provision. See opinionbf this
DepartmentNo. O-1101,datod ,July $1, 1939, addrossod to HonoraWe Goo.
HI Sheppard.
       In accordancewith the foregoingdisouseionit Is our opinionthat:

 1. A perlrnn may legallyservo on so Board of Diroc%orsof the Tiixrs
Collegeof Arta and Indwtrie8 and at tho 8ama tizW 8or‘w a8 a mmnber of
the board of trustosaofan indopendontsohool district;but in 80 doing
he forfoitaall right to any oompeneatlonto whioh he might havd ken
sntitloda6 a dire&or of the collage,by reason of &tide XVI, Sootion
33 of the Toxad Con8titutlon~

2. So far as the Constitutionand lawa of Texas are concerned,an indE-
vldual a*y simultaneouslyforve as a Iwmber of the board oftrustaos of'
an independentschooldistriot,and as UniUod Stab8 Postistor, sin00
the formor offloo oarriosno oarmpenaatlon,
                                         but we ar8 unable to advise
Hon. J. 0. Loftin,pqe 3 (O-1422)



you whetherthe UnitedStates postal regulationsmay or may not fop..
bid the samee
                                       Yours very truly

                                   ATTCRREYGENEBALOFTEXAS


                                   By /s/Walter R. Koch

                                          Walter R. Koch
                                             Assistant



APPRCWEDSEP 23, 1939                          Approved
/s/ Gorald C. km                           OpinionCommittee
ATTORNEYGENERAL OFTEXAS                       ByBWB
                                               chairman